PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LuckyChoco, LLC
Application No. 15/850,011
Filed: 21 Dec 2017
For: Water Bowl Connectable to Drip Irrigation System and Emitter Therefor

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181, filed February 28, 2022, to withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is hereby GRANTED.

The Notice of Abandonment mailed February 24, 2022 states that the instant application is abandoned for failure to timely file a proper response to the final Office action mailed March 8, 2021. The Notice of Abandonment further indicates that the proposed reply filed June 7, 2021 did not constitute a proper reply under 37 CFR 1.113 to the final Office action. However, the record reflects that a proper response to the final Office action was timely filed July 1, 2021. The reply consisted of a request for continued examination (including fee, submission, and one-month extension of time). Accordingly, the Notice of Abandonment errantly indicated that a proper reply to the final Office action was not timely filed.

In view thereof, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to the GAU 3643 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions